DETAILED ACTION
This is a response to the Amendment to Application # 15/063,247 filed on January 21, 2021 in which claims 1, 24, 36, 37, 47, and 48 were amended; claims 35, 38, 39, 46, 49, and 50 were cancelled; and claims 51 and 52 were added.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-8, 10-34, 36, 37, 40-45, 47, 48, 51, and 52 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 24, 51, and 52:
The prior art discloses each of the claimed limitations individually for the reasons discussed in the previous office actions.
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine all the known elements in a manner to render the claimed invention.
Thus, claims 1, 24, 51, and 52 are allowable.

Claims 2-8, 10-23, 25-34, 36, 37, 40-45, 47, and 48:
	The claims are dependent upon Claims 1 or 24, respectively, and are thus allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176